VAN HOOMISSEN, J.,
dissenting.
The issue here is whether the Board correctly determined that the settlement money received by claimants from their employer1 was holiday pay. ORS 657.150(6) *788- (7). I agree with petitioners that the settlement money, although measured as the equivalent of pay for certain holidays, was not in fact holiday pay. Rather, it was consideration for changes in the bargaining agreement favorable to employer.
The facts are not disputed. After an arms-length bargaining session, employer, claimants and their union amended their contract. As a result, each gave up certain rights and benefits in exchange for certain other rights and benefits. The agreement specifically provided that the settlement money was not an advance payment for holidays or vacations. Rather, it was payment in consideration of a change in the obligation to observe certain contractual holiday and vacation provisions of the union contract in the usual manner. We should not look behind the clear language of the contract to fashion a result unintended by the parties. The amended contract is clear on its face and should control. Weyerhaeuser Timber Co. v. S.U.C.C. et al, 217 Or 378, 391, 342 P2d 114 (1959); Hawkins v. Employment Division, 26 Or App 445, 552 P2d 1325 (1976).
I agree with Board member Whitney, who concluded:
“The amendment to the labor agreement eliminated any provision for the holidays occurring between the date of the layoff, [and] January 2, 1981 and other ‘floating’ holidays. It was a negotiated settlement to enable the employer to work at full production without the necessity of scheduling various holidays when economic, conditions allowed a resumption of operations. This is not payment received for a holiday as contemplated under ORS 657.150(7).”
The record does not support the Board’s finding that the parties’ agreement circumvented the unemployment insurance laws.
I respectfully dissent.